Citation Nr: 1000309	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Robyn M. Rebers, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Jurisdiction was 
subsequently transferred to the RO in Reno, Nevada.  

The appeal was denied in a June 2008 Board decision, which 
the Veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In July 2009, the parties (the Secretary of 
VA and the Veteran) determined that a remand was warranted, 
and a Joint Motion for Remand was granted by Order of the 
Court in July 2009.

In February 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO in Las Vegas, 
Nevada.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran contends that his acquired psychiatric disorder, 
currently diagnosed as bipolar disorder and schizoaffective 
disorder, first manifested in service.  In accordance with 
the Joint Motion, the Board remands the case so that the 
Veteran may be afforded another VA examination addressing the 
etiology of his acquired psychiatric disorder(s).

The Veteran was discharged in September 1995.  In March 1995, 
he took an apparent joy ride in a stolen pizza delivery 
vehicle, which led to an in-service psychological evaluation.  
The Veteran was afforded a VA examination in July 2005 to 
address the potential relationship between his current 
diagnoses and his military service; however, this examination 
report has been found inadequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Specifically, although the examiner 
reported that he reviewed the claims file, he did not discuss 
in detail the findings at the Veteran's March 1995 
psychological evaluation and whether those findings, 
including the Veteran's symptoms at that time, were at least 
as likely as not the precursor to his currently diagnosed 
disorders.  Rather the examiner merely states that the March 
1995 psychological evaluation revealed no reports of manic or 
hypomanic episodes in service or treatment for bipolar 
disorder (or depressive disorder or schizophrenia) in 
service.  Further, the examiner does not discuss the various 
lay statements of the Veteran and his spouse that are of 
record describing the Veteran's symptoms since service.
 
Additionally, the record now contains a private psychological 
evaluation dated in November 2009, which reflects an opinion 
that the March 1995 episode that led to the Veteran's 
discharge was a manic episode and that his current bipolar 
disorder is linked to his military service.  As this report 
was not part of the record in July 2005, the examiner did not 
have the benefit of reviewing these findings.  For these 
reasons, the Board concludes that another VA examination and 
opinion must be obtained in this case.  38 C.F.R. § 3.159; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, the November 2009 report has not been reviewed by 
the agency of original jurisdiction (AOJ), and the Veteran 
has not waived AOJ consideration of such evidence.  See 38 
C.F.R. § 20.1304 (2009).  Moreover, the Veteran has 
specifically requested a remand for AOJ readjudication based 
on this evidence.  Therefore, the Board may not properly 
consider such evidence in rendering its decision, and a 
remand is necessary to allow for AOJ contemplation of newly 
received evidence.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of any currently 
diagnosed psychiatric disorder.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred, to include all in-service and 
post-service psychological evaluations 
and the lay statements of the Veteran 
and his spouse.  Upon a review of the 
record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any acquired 
psychiatric disorder exhibited by 
the Veteran currently is related 
to his psychiatric symptoms in 
service, regardless of the 
assigned diagnosis?
		
In the report, the examiner should also 
identify all Axis I disorders with 
which the Veteran is or has been 
diagnosed and, to the extent possible, 
the dates of first diagnosis.	

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2008 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his attorney should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



